Per Curiam.
We are of opinion this probate and .account are not sufficient. The plaintiff has exhibited claims to a much larger amount, and should have included them in his proved account.
Whereupon the plaintiffs offered to include the whole of their accounts and make a probate which was considered as made by the plaintiff for argument’s sake, and upon argument, the Court were of opinion that it was now too late to amend or make a new probate in this, stage of the cause, the evidence having been gone through and counsel for plaintiff applied it. Whereupon an exception was prayed for (by plaintiff’s counsel) and allowed.